 



Exhibit 10.4

[FIVE-YEAR TERM VESTING FORM]


HOLLY CORPORATION
EXECUTIVE
RESTRICTED STOCK AGREEMENT

     This Restricted Stock Agreement (the “Agreement”) is made and entered into
by and between HOLLY CORPORATION, a Delaware corporation (the “Company”), and
                                         (the “Executive”). If the Executive
presently is or subsequently becomes employed by a subsidiary of the Company,
the term “Company” shall be deemed to refer collectively to the Company and the
subsidiary or subsidiaries which employ the Executive. This Agreement is entered
into as of the          day of                     ,       (the “Date of
Grant”).

W I T N E S S E T H:

     WHEREAS, the Company has adopted the HOLLY CORPORATION LONG-TERM INCENTIVE
COMPENSATION PLAN (the “Plan”) to attract, retain and motivate Executives,
directors and consultants; and

     WHEREAS, the Company believes that entering into this Agreement with the
Executive is consistent with the stated purposes for which the Plan was adopted.

     NOW, THEREFORE, it is agreed by and between the Company and the Executive,
in consideration of services rendered by the Executive, as follows:

     1. Grant. The Company hereby grants to the Executive as of the Date of
Grant an award of          Shares (as defined in the Plan), subject to the terms
and conditions set forth in this Agreement, including, without limitation, those
described in Section 5 (the “Restricted Shares”).

     2. Restricted Shares. The Company shall issue in the Executive’s name the
Restricted Shares and such Restricted Shares shall be held for the Executive in
book entry form by the Company’s transfer agent with a notation that the shares
are subject to restrictions. The Executive hereby agrees that the Restricted
Shares shall be held subject to restrictions as provided in the Agreement until
such time as the Restricted Shares become Vested Shares (as defined in Section 4
below). The Executive hereby agrees that if part or all of the Restricted Shares
are forfeited pursuant to this Agreement, the Company shall have the right to
direct the Company’s transfer agent to cancel such forfeited Restricted Shares
or, at the Company’s election, transfer such Restricted Shares to the Company or
to any designee of the Company.

     3. Rights of Executive. Effective as of the Date of Grant, the Executive is
a stockholder with respect to all of the Restricted Shares granted to him
pursuant to Section 1 and has all of the rights of a stockholder with respect to
all such Restricted Shares, including the right to vote such Restricted Shares
and the right to receive all dividends and other distributions paid with respect
to such Restricted Shares; provided,

1



--------------------------------------------------------------------------------



 



however, that such Restricted Shares shall be subject to the restrictions
hereinafter described, including, without limitation, those described in
Section 5.

     4. Forfeiture and Expiration of Restrictions.

     (a) The Executive shall forfeit to the Company (i) all of the Restricted
Shares immediately and without any payment to the Executive whatsoever if the
Executive’s employment with the Company or a subsidiary of the Company is
terminated before                     ,       for any reason other than death,
total and permanent disability, or retirement, as provided in Section 4(b)
below, and (ii) two-thirds (⅔) of the Restricted Shares if the Executive’s
employment with the Company or a subsidiary of the Company is so terminated
after                     ,       and before                     ,      , and
(iii) one-third (⅓) of the Restricted Shares if the Executive’s employment with
the Company or a subsidiary of the Company is so terminated after
                    ,       and before                     ,      . After
                                        ,      , one-third (⅓) of the Restricted
Shares will be fully vested and nonforfeitable, and after
                                        ,      , two-thirds (⅔) of the
Restricted Shares shall be fully vested and nonforfeitable, and after
                                        ,       all Restricted Shares shall be
fully vested and nonforfeitable (“Vested Shares”).

     (b) In the event of the Executive’s (i) death, (ii) total and permanent
disability as determined by the Long-Term Incentive Compensation Plan Committee
(the “Committee”) in its sole discretion, or (iii) retirement after attaining
the normal retirement age of 62 or retirement after attaining an earlier
retirement age approved by the Committee, in its sole discretion, before lapse
of all restrictions pursuant to Section 4(a) above, the Executive shall forfeit
a number of Restricted Shares equal to the number of Restricted Shares specified
in Section 1 times the percentage that the period of full months beginning on
the first day of the calendar month following the date of death, disability or
retirement and ending on                                         ,       bears
to sixty (60) and any remaining Restricted Shares that are not vested shall
become Vested Shares; provided, however, that any fractional shares will be
forfeited to the Company. In its sole discretion, the Committee may decide to
vest all of the Restricted Shares in-lieu of the prorated number of Restricted
Shares as provided in this Section 4(b). Unless the Committee determines
otherwise, in its sole discretion, the Executive or the Executive’s beneficiary
or estate will have no right to any Restricted Shares that remain subject to
restrictions, and those Restricted Shares will be forfeited.

     (c) In the event of a “Special Involuntary Termination” as defined in
Section 4(d)(vi) before lapse of all restrictions pursuant to Section 4(a)
above, all restrictions described in Section 5 shall lapse and the Restricted
Shares will become Vested Shares and the Company shall deliver the Vested Shares
to the Executive as soon as practicable thereafter.

2



--------------------------------------------------------------------------------



 



     (d) Definitions. For purposes of Section 4(c) above,

     (i) “Change in Control” shall mean:

     A. Any “Person” (as defined in Section 4(d)(ii) below), other than (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
“Affiliates” (as defined in Section 4(d)(v) below), (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “Beneficial Owner” (as defined in Section 4(d)(iii)
below), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such person any securities acquired
directly from the Company or its Affiliates) representing more than forty
percent (40%) of the combined voting power of the Company’s then outstanding
securities, or more than forty percent (40%) of the then outstanding common
stock of the Company, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in Section 4(d)(i)(C)(I) below.

     B. The individuals who as of the Date of Grant constitute the Board of
Directors of the Company and any “New Director” (as defined in Section 4(d)(iv)
below) cease for any reason to constitute a majority of the Board of Directors.

     C. There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, except
if:

     (I) the merger or consolidation results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least sixty percent (60%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or

     (II) the merger or consolidation is effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly, or indirectly, of securities of the

3



--------------------------------------------------------------------------------



 



Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing more than forty percent (40%) of the combined voting power of the
Company’s then outstanding securities.

     D. The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least sixty percent (60%) of the combined voting power of
the voting securities of which is owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

     (ii) “Person” shall have the meaning given in section 3(a)(9) of the
Securities Exchange Act of 1934 (the “1934 Act”) as modified and used in
sections 13(d) and 14(d) of the 1934 Act.

     (iii) “Beneficial Owner” shall have the meaning provided in Rule 13d-3
under the 1934 Act.

     (iv) “New Director” shall mean an individual whose election by the
Company’s Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the Date of Grant or
whose election or nomination for election was previously so approved or
recommended. However, “New Director” shall not include a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation relating to the
election of directors of the Company.

     (v) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under section 12 of the 1934 Act.

     (vi) “Special Involuntary Termination” shall mean the occurrence of (1) or
(2) below within sixty (60) days prior to, or at any time after, a “Change in
Control” (as defined in Section 4(d)(i)), where (1) is termination of the
Executive’s employment with the Company (including subsidiaries of the Company)
by the Company for any reason other than “Cause” (as defined in
Section 4(d)(vii)) and (2) is a resignation by the Executive from employment
with the Company (including subsidiaries of the Company) within ninety (90) days
after an “Adverse

4



--------------------------------------------------------------------------------



 



Change” (as defined in Section 4(d)(viii)) by the Company (including
subsidiaries of the Company) in the terms of the Executive’s employment.

     (vii) “Cause” shall mean:

     A. An act or acts of dishonesty on the part of the Executive constituting a
felony or serious misdemeanor and resulting or intended to result directly in
gain or personal enrichment at the expense of the Company;

     B. Gross or willful and wanton negligence in the performance of the
Executive’s material and substantial duties of employment with the Company; or

     C. Conviction of a felony involving moral turpitude.

The existence of Cause shall be determined by the Committee, in its sole and
absolute discretion.

     (viii) “Adverse Change” shall mean (A) a change in the city in which the
Executive is required to work regularly, (B) a substantial increase in travel
requirements of employment, (C) a substantial reduction in duties of the type
previously performed by the Executive, or (D) a significant reduction in
compensation or benefits (other than bonuses and other discretionary items of
compensation) that does not apply generally to executives of the Company or its
successor.

     5. Limitations on Transfer. The Executive agrees that he shall not dispose
of (meaning, without limitation, sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of) any Restricted Shares hereby acquired prior to the
expiration of the relevant restrictions imposed by this Section 5 which
expiration shall be determined pursuant to Section 4 of this Agreement. Any
attempted disposition of the Restricted Shares in violation of the preceding
sentence shall be null and void, and the Company shall not recognize or give
effect to such transfer on its books and records or recognize the person or
persons to whom such proposed transfer has been made as the legal or beneficial
holder thereof. Notwithstanding the foregoing, part or all of the Restricted
Shares or rights under this Agreement may be transferred to a spouse pursuant to
a domestic relations order issued by a court of competent jurisdiction;
provided, however, such Restricted Shares shall continue to be held pursuant to
Section 2 of this Agreement, and the transferee under the domestic relations
order shall agree that the Restricted Shares so transferred shall continue to be
subject to the terms of this Agreement, including forfeiture in accordance with
Section 4(a) of this Agreement and pro rata forfeiture in accordance with
Sections 4(a) and (b) of this Agreement.

     6. Nontransferability of Agreement. This Agreement and all rights under
this Agreement shall not be transferable by the Executive during his life other
than by will or pursuant to applicable laws of descent and distribution. Any
rights and privileges of the Executive in connection herewith shall not be
transferred, assigned, pledged or

5



--------------------------------------------------------------------------------



 



hypothecated by the Executive or by any other person or persons, in any way,
whether by operation of law, or otherwise, and shall not be subject to
execution, attachment, garnishment or similar process. In the event of any such
occurrence, this Agreement shall automatically be terminated and shall
thereafter be null and void. Notwithstanding the foregoing, all or some of the
Restricted Shares or rights under this Agreement may be transferred to a spouse
pursuant to a domestic relations order issued by a court of competent
jurisdiction, subject to the limitations on such transfer described in
Section 5.

     7. Adjustment of Restricted Shares. The number of Restricted Shares granted
to the Executive pursuant to this Agreement shall be adjusted to reflect stock
dividends, stock splits or other changes in the capital structure of the
Company, all in accordance with the Plan. All provisions of this Agreement shall
be applicable to such new or additional or different shares or securities
distributed or issued pursuant to the Plan to the same extent that such
provisions are applicable to the shares with respect to which they were
distributed or issued. In the event that the outstanding Shares (as defined in
the Plan) of the Company are exchanged for a different number or kind of shares
or other securities, or if additional, new or different shares are distributed
with respect to the Shares (as defined in the Plan) through merger,
consolidation, or sale of all or substantially all of the assets of the Company,
each remaining share subject to this Agreement shall have substituted for it a
like number and kind of shares of new or replacement securities as determined in
the sole discretion of the Committee, subject to the terms and provisions of the
Plan.

     8. Delivery of Vested Shares. No Vested Shares shall be delivered pursuant
to this Agreement until the approval of any governmental authority required in
connection with this Agreement, or the issuance of Vested Shares hereunder, has
been received by the Company. The Committee will delay delivery of Vested Shares
until the restrictions of Section 5 lapse.

     9. Securities Act. The Company shall have the right, but not the
obligation, to cause the Restricted Shares to be registered under the
appropriate rules and regulations of the Securities and Exchange Commission. The
Company shall not be required to deliver any Vested Shares of stock hereunder
if, in the opinion of counsel for the Company, such delivery would violate the
Securities Act of 1933 or any other applicable federal or state securities laws
or regulations.

     10. Federal and State Taxes. The Executive may incur certain liabilities
for Federal, state or local taxes and the Company may be required by law to
withhold such taxes for payment to taxing authorities. If the Executive makes
the election permitted by section 83(b) of the Internal Revenue Code, the taxes
shall be due and payable for the year in which this Agreement is executed. If
the Executive does not make such election, the taxes shall be payable for the
year in which the restrictions lapse pursuant to Section 4. Upon determination
of the year in which such taxes are due and the determination by the Company of
the amount of taxes required to be withheld, if any, the Executive shall either
pay to the Company, in cash or by certified or cashier’s check, an amount equal
to the taxes required to be paid on such transaction, or the Executive shall
authorize the Company to withhold from monies owing by the Company to the
Executive

6



--------------------------------------------------------------------------------



 



an amount equal to the amount of federal, state or local taxes required to be
withheld. Authorization of the Executive to the Company to withhold taxes
pursuant to this Section 10 shall be in form and content acceptable to the
Committee. An authorization to withhold taxes pursuant to this provision shall
be irrevocable unless and until the tax liability of the Executive has been
fully paid. In the event that the Executive fails to make arrangements that are
acceptable to the Committee for providing to the Company, at the time or times
required, the amounts of federal, state and local taxes required to be withheld
with respect to the Restricted Shares granted to the Executive under this
Agreement, the Company shall have the right to purchase at current market price
as determined by the Committee and/or to sell to one or more third parties in
either market or private transactions sufficient Vested Shares to provide the
funds needed for the Company to make the required tax payment or payments.

     11. Definitions; Copy of Plan. To the extent not specifically provided
herein, all terms used in this Agreement shall have the same meanings ascribed
to them in the Plan. By the execution of this Agreement, the Executive
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.

     12. Administration. This Agreement shall at all times be subject to the
terms and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and this Agreement shall be
final and binding upon the Executive and the Company. In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.

     13. No Right to Continued Employment. This Agreement shall not be construed
to confer upon the Executive any right to continue as an Executive of the
Company and shall not limit the right of the Company, in its sole discretion, to
terminate the service of the Executive at any time.

     14. Governing Law. This Agreement shall be interpreted and administered
under the laws of the State of Texas, without giving effect to any conflict of
laws provisions.

     15. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Executive. Any such amendment shall be made only
upon the mutual consent of the parties, which consent (of either party) may be
withheld for any reason.

     16. No Liability for Good Faith Determinations. The Company and the members
of the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Shares granted hereunder.

7



--------------------------------------------------------------------------------



 



     17. No Guarantee of Interests. The Board and the Company do not guarantee
the Shares (as defined in the Plan) from loss or depreciation.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officers thereunto duly authorized, and the Executive has set his hand
effective as of the date and year first above written.

            HOLLY CORPORATION
      By:                       Executive     

8